UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4175 Dreyfus Cash Management (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 1/31 Date of reporting period: 4/30/11 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Cash Management April 30, 2011 (Unaudited) Negotiable Bank Certificates of Deposit45.1% Principal Amount ($) Value ($) Bank of Nova Scotia (Yankee) 0.25%, 6/28/11 500,000,000 500,000,000 Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.29% - 0.40%, 5/26/11 - 7/11/11 1,000,000,000 1,000,000,000 Barclays Bank 0.62% - 0.78%, 5/9/11 - 5/31/11 1,450,000,000 a 1,450,000,000 BNP Paribas (Yankee) 0.45% - 0.55%, 8/1/11 - 9/7/11 1,350,000,000 1,350,000,000 Citibank N.A. (Yankee) 0.26%, 5/24/11 200,000,000 200,000,000 Credit Agricole CIB (Yankee) 0.43% - 0.54%, 8/3/11 - 10/28/11 1,260,000,000 1,260,000,000 Credit Industriel et Commercial (Yankee) 0.47%, 11/3/11 500,000,000 500,000,000 Credit Suisse (Yankee) 0.26%, 6/30/11 500,000,000 500,000,000 Deutsche Bank AG 0.34%, 5/2/11 750,000,000 a 750,000,000 Fortis Bank SA/NV (Yankee) 0.54%, 8/15/11 25,000,000 25,000,000 ING Bank (London) 0.32%, 5/9/11 - 5/23/11 880,000,000 880,000,000 Lloyds TSB Bank (Yankee) 0.43%, 5/23/11 1,000,000,000 1,000,000,000 Mizuho Corporate Bank (Yankee) 0.30%, 5/6/11 300,000,000 300,000,000 Natixis (Yankee) 0.45%, 5/9/11 500,000,000 500,000,000 Natixis New York (Yankee) 0.55%, 10/3/11 500,000,000 500,000,000 Royal Bank of Canada 0.29%, 5/2/11 400,000,000 a 400,000,000 Royal Bank of Scotland PLC (Yankee) 0.47% - 0.51%, 7/11/11 - 8/18/11 1,075,000,000 1,075,000,000 Societe Generale (Yankee) 0.40% - 0.55%, 8/12/11 - 10/18/11 900,000,000 900,000,000 Sumitomo Mitsui Banking Corporation (Yankee) 0.25%, 5/5/11 250,000,000 b 250,000,000 Sumitomo Trust and Banking Co. (Yankee) 0.32%, 5/9/11 200,000,000 200,000,444 UBS (Yankee) 0.26% - 0.43%, 6/30/11 - 8/12/11 750,000,000 750,000,000 Westpac Banking Corp. 0.33%, 5/16/11 250,000,000 a, b 250,000,000 Total Negotiable Bank Certificates of Deposit (cost $14,540,000,444) Commercial Paper13.9% Bank of America Corp. 0.08%, 5/2/11 715,000,000 714,998,411 Bank of Nova Scotia 0.06%, 5/2/11 900,000,000 899,998,500 Commonwealth Bank of Australia 0.26%, 6/23/11 170,000,000 b 169,934,928 Deutsche Bank Financial LLC 0.31%, 6/14/11 300,000,000 299,886,333 General Electric Capital Corp. 0.30%, 9/7/11 - 9/8/11 500,000,000 499,459,167 General Electric Co. 0.06%, 5/2/11 200,000,000 199,999,667 ING (US) Funding LLC 0.31%, 5/4/11 200,000,000 199,994,833 JPMorgan Chase & Co. 0.25%, 5/2/11 400,000,000 399,997,222 Nationwide Building Society 0.37%, 7/19/11 100,000,000 b 99,918,806 Natixis US Finance Company LLC 0.45%, 5/11/11 55,000,000 54,993,125 NRW Bank 0.30%, 5/24/11 500,000,000 b 499,904,167 Rabobank USA Financial Corp. 0.31%, 10/4/11 - 10/7/11 296,850,000 296,444,773 Societe Generale N.A. Inc. 0.40%, 5/5/11 150,000,000 149,993,333 Total Commercial Paper (cost $4,485,523,265) Asset-Backed Commercial Paper5.0% Argento Variable Funding LLC 0.32%, 6/2/11 135,000,000 b 134,961,600 Argento Variable Funding Ltd. 0.47%, 8/22/11 200,000,000 b 199,708,083 Atlantis One Funding Corp. 0.32%, 5/9/11 500,000,000 b 499,964,444 Cancara Asset Securitization 0.46%, 7/20/11 500,000,000 b 499,488,889 FCAR Owner Trust, Ser. I 0.25%, 7/27/11 90,000,000 89,945,625 Govco 0.40%, 6/17/11 101,000,000 b 100,947,256 Old Line Funding LLC 0.25%, 6/24/11 100,000,000 b 99,962,500 Total Asset-Backed Commercial Paper (cost $1,624,978,397) Corporate Notes3.1% Credit Suisse 0.55%, 5/19/11 500,000,000 a 500,000,000 Merrill Lynch & Co. Inc. 0.25%, 5/2/11 500,000,000 500,000,000 Total Corporate Notes (cost $1,000,000,000) Time Deposits21.5% Branch Banking & Trust Co. (Grand Cayman) 0.04%, 5/2/11 400,000,000 400,000,000 Canadian Imperial Bank of Commerce (Grand Cayman) 0.08%, 5/2/11 1,000,000,000 1,000,000,000 Commerzbank (Grand Cayman) 0.09%, 5/2/11 1,000,000,000 1,000,000,000 DnB NOR Bank ASA (Grand Cayman) 0.10%, 5/2/11 1,200,000,000 1,200,000,000 KBC Bank (Grand Cayman) 0.09%, 5/2/11 1,005,000,000 1,005,000,000 Manufacturers & Traders Trust Company (Grand Cayman) 0.05%, 5/2/11 200,000,000 200,000,000 Northern Trust Co. (Grand Cayman) 0.07%, 5/2/11 1,117,000,000 1,117,000,000 Svenska Handelsbanken (Grand Cayman) 0.10%, 5/2/11 1,000,000,000 1,000,000,000 Total Time Deposits (cost $6,922,000,000) U.S. Government Agencies9.0% Federal Home Loan Bank 0.27%-0.30%, 5/2/11-8/19/11 900,000,000 a 899,826,619 Federal Home Loan Mortgage Corp. 0.31%, 5/2/11 500,000,000 a,c 499,743,434 Federal National Mortgage Association 0.10%-0.31%, 5/2/11-8/23/11 1,500,000,000 a,c 1,499,740,014 Total U.S. Government Agencies (cost $2,899,310,067) U.S. Treasury Note.2% 0.09%, 5/31/11 (cost $75,048,198) 75,000,000 Repurchase Agreements2.2% Barclays Capital, Inc. 0.03%, dated 4/29/11, due 5/2/11 in the amount of $221,000,553 (fully collateralized by $219,807,300 U.S. Treasury Notes, 2.25%-3.13%, due 9/30/13-11/30/17, value $225,420,090) 221,000,000 221,000,000 HSBC USA Inc. 0.22%, dated 4/29/11, due 5/2/11 in the amount of $250,004,583 (fully collateralized by $240,050,440 Corporate Bonds, 3.38%-13%, due 5/15/11-6/26/49, value $258,215,123) 250,000,000 250,000,000 RBC Capital Markets 0.225%, dated 4/29/11, due 5/2/11 in the amount of $240,004,500 (fully collateralized by $3,758,010,410 Corporate Bonds, 0%-13%, due 10/15/12-12/26/45, value $229,682,673 and $20,380,301 Federal National Mortgage Association, 0%, due 10/15/32, value $22,189,460) 240,000,000 240,000,000 Total Repurchase Agreements (cost $711,000,000) Total Investments (cost $32,257,860,371) 100.0% Cash and Receivables (Net) .0% Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2011, these securities amounted to $2,804,790,673 or 8.7% of net assets. c The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. At April 30, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of April 30, 2011 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the fund’s policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the fund’s investments. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the seller’s agreement to repurchase and the fund’s agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the fund’s custodian and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Cash Management By: /s/ Bradley J. Skapyak ­­ Bradley J. Skapyak President Date: June 13, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak ­­ Bradley J. Skapyak President Date: June 13, 2011 By: /s/ James Windels James Windels Treasurer Date: June 13, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
